             Case 1:17-cr-00040-DAD-BAM Document 177 Filed 10/27/20 Page 1 of 4


 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL G. TIERNEY
     JESSICA A. MASSEY
 3   Assistant U.S. Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     (559) 497-4000
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                       )
                                                     )   CASE NO. 1:17-CR-0040-DAD-BAM;
10             Plaintiff,                            )
                                                     )
11      v.                                           )
                                                     )
12   LESLIE HOOD,                                    )   ORDER TO PRODUCE EXHIBITS FOR
                                                     )   REWEIGHING BY THE DEFENSE
13             Defendant.                            )
                                                     )
14                                                   )
                                                     )
15                                                   )

16

17                                               BACKGROUND

18            On October 20, 2020 the Court directed the United States to submit a proposed order regarding

19   examination of the drug exhibits in this case. The below order covers authorizes sampling and testing

20   of that sample. Once accomplished, the United States will speak with defendant, standby counsel, and

21   the defense investigator to determine whether the defendant continues to request a reweighing.

22                                                  ORDER

23            UPON THE DEFENDANT’S MOTION for an order that requires the Government to produce,
24   for qualitative (identification) and quantitative (purity) retesting by a defense expert a
25
     representative sample of the controlled substance exhibits the Government intends to introduce in its
26
     case-in-chief,
27
              IT IS HEREBY ORDERED, in accordance with Fed. R. Crim. P. 16(a)(1)(E), that the
28

29                                                       1
30
           Case 1:17-cr-00040-DAD-BAM Document 177 Filed 10/27/20 Page 2 of 4

     Government shall provide a representative sample extracted from those exhibits identified as DEA
 1
     LIMS: 2016-SFL7-02610 (DEA exhibit 7), 2016-SFL7-02611 (DEA exhibit 8) and 2016-SFL7-02612
 2

 3   (DEA exhibit 9); sufficient in its discretion to perform the re-analyses. The representative sample is

 4   taken from the composite and the Government will livestream (that is, a live video feed) its
 5   collection of the representative sample for the Defendant’s representative(s) to observe at a
 6
     mutually agreeable date and time. No recording of any kind will be permitted, including but not
 7
     limited to video recording or photography. Defendant will ensure that his representative(s)
 8
     receives a copy of this order and understands the representative(s) is bound by its terms;
 9

10          IT IS FURTHER ORDERED that the defendant shall identify any representative who will

11   view the livestream by name and provide an email address and phone number for the Government to

12   make logistical arrangements for the viewing;
13
            IT IS FURTHER ORDERED that the Government shall deliver, in its discretion and in a
14
     manner consistent with the type and quantity of controlled substance at issue, and considering the
15
     defense expert’s proximity to the DEA laboratory, a representative sample of the exhibits identified
16
     above to the defense expert, who has been specifically identified as William Posey at the laboratory
17
     that has been specifically identified as Central Valley Toxicology, which is physically located at 1580
18
     Tollhouse Rd., Clovis, CA 93611 and with a mailing address of 1580 Tollhouse Rd., Clovis, CA
19
     93611. The expert shall possess and present in advance, as a prerequisite to the delivery of the
20
     exhibits, a current and valid DEA registration RC0112095 sufficient to perform the re-analyses of the
21
     schedule of controlled substance at issue, in accord and in full compliance with the applicable DEA
22
     registration procedures, found at 21 C.F.R. § 1301.11 et seq.; and
23
            IT IS FURTHER ORDERED that, upon delivery of the exhibits to the defense expert, the
24
     expert shall sign and return by Registered Mail, Return Receipt Requested, or to the specified email
25
     address, all accompanying forms (including Form DEA-12, “Receipt For Cash Or Other Items”)
26
     indicating receipt of the sample. The defense expert shall conduct the retesting ordered herein, and
27
     shall provide the Government with a Declaration Under Penalty of Perjury pursuant to 28 U.S.C. §
28

29                                                        2
30
          Case 1:17-cr-00040-DAD-BAM Document 177 Filed 10/27/20 Page 3 of 4


 1   1746. The Declaration will state the quantity of each exhibit consumed during analysis (if any) as well

 2   as the weight of each sample both received from and returned to the Government. The defense expert

 3   shall report quantitative results as the hydrochloride salt in addition to any other manner to

 4   which the expert is accustomed. The Declaration shall be delivered to the Government immediately

 5   upon completion of the re-analyses ordered herein; and

 6          IT IS FURTHER ORDERED that, in accordance with Fed. R. Crim. P. 16(b)(1)(B), the

 7   defendant shall provide the Government with a copy of the results or reports of the re-analyses under

 8   this Order; and

 9          IT IS FURTHER ORDERED that:

10          (1) The defense shall coordinate with the Government a convenient date and time for the

11              representative sample collection and re-analyses ordered herein, which dates shall be

12              within thirty (30) days of the date of this Order;

13          (2) The defense expert’s analyses may be observed by a Government law enforcement officer,

14              who reserves the right to videotape the re-analyses or any portion thereof;

15          (3) The defense expert is responsible for safeguarding the samples, preserving the chain of

16              custody in a manner to faithfully protect its integrity;

17          (4) The defense expert is responsible for repackaging each internal sample package into a heat-

18              sealed evidentiary envelope, which heat-sealed container shall be placed into a separate

19              heat-sealed envelope, which shall be secured in such a manner that tampering will be

20              readily observable;

21          (5) Upon completion of any other reanalysis, the defense expert shall return any residual

22              substance and its original packaging to the law enforcement officer or, where applicable, to

23              the originating DEA laboratory by secure method, not to include regular mail. The method

24              can be secured delivery services (i.e., barcode tracking systems) offered by the United

25              States Postal Service (such as registered mail) or by a commercial carrier;

26          (6) All reanalysis must be completed within ten (10) calendar days from the date of receipt of

27              the sample(s)/exhibit(s). Return of any residual substance and its original packaging must

28              occur within five (5) calendar days following completion of the reanalysis.

29                                                         3
30
         Case 1:17-cr-00040-DAD-BAM Document 177 Filed 10/27/20 Page 4 of 4


 1        (7) Any failure to follow the aforementioned procedures will render the reanalysis results

 2              scientifically unreliable, as those terms are used in the Federal Rules of Evidence.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     October 27, 2020
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                        4
30
